Exhibit 10.16
Northrop Grumman Legacy Officers Plan* Matrix — Plan Year July 1, 2011 —
June 30, 2012

                Plan Features     Benefit    
Eligibility
    Employee + Spouse & Children and or Adult Children up to age 26    
Medical Plan
    Premium PPO Plan administered by Anthem Blue Cross    
Coverage
    100% coverage, for all eligible plan expenses    
Annual Deductible
    No annual deductible    
Co-payment/Co-Insurance
    No co-payment/co-Insurance    
Preventive Care Coverage
    No limits as long as procedures fall under Anthem’s Guidelines    
Prescription Drug Coverage
    Covered under Medical Plan    
Annual Deductible
    No annual deductible    
Coverage — retail 30 — day supply
    100% coverage, when network pharmacy utilized    
Coverage — mail order 90 —day supply
    100% coverage, when network pharmacy utilized    
Vision Coverage
    $500 maximum reimbursement per person, per plan year, for exams, glasses,
contact lenses    
Hearing Coverage
    Up to two hearing aids per person, per plan year    
Acupuncture and Acupressure
    20 visits (combined) — per person, per plan year    
Chiropractic Care
    40 visits per person, per plan year (in and out of network)    
Physical Therapy
    50 visits per person, per plan year (in and out of network)    
Speech Therapy
    50 visits per person, per plan year (in and out of network)    
Occupational Therapy
    50 visits per person, per plan year (in and out of network)    
Mental Health Coverage
    Mental health is 100% covered (in and out of network); Office visits —
unlimited. Inpatient treatment based on mental health, substance abuse or detox
treatment will allow a combined total of 30 days coverage with pre-authorization
or utilization review and includes out-of-network providers.    
Health Plan Lifetime Maximums
    No Lifetime Maximums for essential medical, prescription drug or mental
health
benefits    
Dental Plan
    Premium PPO Plan administered by Delta Dental    
Annual Maximum
    $4,000 per person — per plan year    
Coverage
    100% coverage, for all eligible plan expenses up to annual maximum,
including Orthodontics    
Annual Deductible
    No annual deductible    
Co-payment/Co-Insurance
    No co-payment/co-Insurance    
Eligibility
    Employee only    
Life Insurance Coverage
    Company-paid basic life insurance 3x annual base salary up to a maximum of 2
million    
Accidental Death & Dismemberment Coverage
    Company-paid basic accidental death & dismemberment insurance — 6 x Annual
base salary up to a maximum of $1 million    
Long-Term Disability (LTD)
    Company-paid basic LTD benefit of 75% of monthly base salary, up to a
maximum monthly benefit $25,000    

 

* Executive Health Plan was frozen to new participants on July 1, 2009 and
renamed Legacy Officers Plan effective July 1, 2010

 